Exhibit 10.21

COOPER-STANDARD HOLDINGS INC. 2011 OMNIBUS INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (this “Agreement”), which relates to a grant of Options made on
March 9, 2012, is between Cooper-Standard Holdings Inc., a Delaware corporation
(the “Company”), and the individual whose name is set forth on the signature
page hereof (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Cooper-Standard Holdings Inc. 2011 Omnibus
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Grant of the Options. The Company hereby grants to the Participant the right
and option to purchase, on the terms and conditions hereinafter set forth and
subject to adjustment as set forth in the Plan, Options to purchase any part or
all of an aggregate of             Shares. The purchase price of the Shares
subject to the Options shall be US $45.00 per Share (the “Option Price”). The
Options are intended to be non-qualified stock options, and are not intended to
be treated as options that comply with Section 422 of the Code.

 

2. Vesting.

(a) Vesting While Employed.

(i) Subject to the Participant’s continued Employment with the Company or its
Affiliate, the Option shall vest with respect to all of the Shares covered by
the Option on March 9, 2015.

(ii) Notwithstanding the foregoing, in the event of a Change of Control while
the Participant remains in Employment with the Company or its Affiliate, 50% of
the then unvested portion of the Option shall, to the extent outstanding,
immediately become fully vested and exercisable, and the remaining 50% of such
portion shall vest in accordance with Section 2(a)(i); provided, however, that
upon termination of the Participant’s Employment by the Company and its
Affiliates without Cause or by the Participant for Good Reason, in each case
within two years after a Change of Control, the remaining unvested portion of
the Option shall, to the extent outstanding, immediately become fully vested and
exercisable.

(b) Termination of Employment. Subject to the provisos in Sections 2(a)(ii), if
the Participant’s Employment with the Company and its Affiliates terminates for
any reason, the Options shall, to the extent not then vested, be canceled by the
Company without consideration, and the vested portion of the Options shall
remain exercisable for the period set forth in Section 3(a); provided that upon
termination of the Participant’s Employment by the Company and its Affiliates
without Cause, by the Participant for Good Reason, or due to the Participant’s
death, Disability or Retirement, the Participant shall be deemed vested as of
the date of such termination in any Shares subject to the Options that would
have otherwise vested in the calendar year in which such termination occurs.



--------------------------------------------------------------------------------

3. Exercise of Option.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the vested portion of
the Option at any time prior to the earliest to occur of:

(i) March 9, 2022;

(ii) the first anniversary of the date of the Participant’s termination of
Employment due to death, Disability, Retirement, by the Company and its
Affiliates without Cause, by the Participant for Good Reason, or in connection
with a Change of Control; and

(iii) 90 days following the date of the Participant’s termination of Employment
by the Company and its Affiliates for Cause or by the Participant without Good
Reason.

(b) Method of Exercise.

(i) Subject to Section 3(a), the vested portion of an Option may be exercised in
accordance with the exercise process established by the Company; provided that
such portion may be exercised with respect to whole Shares only. At the time of
exercise, the Participant must pay the Option Price in full. The payment of the
Option Price may be made at the election of the Participant (i) in cash or its
equivalent (e.g., by check), (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; provided that such Shares have been held by the Participant
for no less than six months (or such other period, if any, as established from
time to time by the Committee in order to avoid adverse accounting treatment
applying generally accepted accounting principles), (iii) partly in cash and, to
the extent permitted by the Committee, partly in such Shares or (iv) if there is
a public market for the Shares at such time and if the Committee has authorized
or established any required plan or program, through the delivery of irrevocable
instructions to a broker to sell Shares obtained upon the exercise of an Option
and to deliver promptly to the Company an amount out of the proceeds of such
sale equal to the aggregate Option Price for the Shares being purchased. The
Participant shall not have any rights to dividends or other



--------------------------------------------------------------------------------

rights of a stockholder with respect to Shares subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full for
such Shares and, if applicable, has satisfied any other conditions imposed by
the Committee pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, the Options may not be exercised prior to the completion of any
registration or qualification of the Options or the Shares under applicable
state and federal securities or other laws, or under any ruling or regulation of
any governmental body or national securities exchange that the Committee shall
in its sole discretion determine to be necessary or advisable.

(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue a certificate or certificates
in the Participant’s name for such Shares; provided that the Committee may
determine instead that such Shares shall be evidenced by book-entry
registration. However, the Company shall not be liable to the Participant for
damages relating to any delays in issuing any such certificates to the
Participant or in making an appropriate book entry, any loss of any such
certificates, or any mistakes or errors in the issuance of such certificates, in
such certificates themselves or in the making of the book entry; provided that
the Company shall correct any such errors caused by it.

(iv) In the event of the Participant’s death, the vested portion of the Options
shall remain exercisable by the Participant’s executor or administrator, or the
Person or Persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 3(a). Any heir or legatee of the Participant
shall take rights herein granted subject to the terms and conditions hereof.

 

4. No Right to Continued Employment. The granting of the Options evidenced
hereby and this Agreement shall impose no obligation on the Company or any of
its Affiliates to continue the Employment of the Participant and shall not
lessen or affect the Company’s or its Affiliate’s right to terminate the
Employment of the Participant.

 

5. Legend on Certificates or Book Entry Notation. The certificates or book entry
representing the Shares purchased by exercise of the Options, if applicable,
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed, and any applicable Federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates or an
appropriate notation on any such book entry to make appropriate reference to
such restrictions, including reference to the fact that all Shares acquired
hereunder shall be subject to the terms of a stockholders agreement, if any.

 

6.

Transferability. The Options may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant otherwise than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge,



--------------------------------------------------------------------------------

  attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of an Option to heirs
or legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof. During the Participant’s lifetime, the Options are
exercisable only by the Participant.

 

7. Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company and its Affiliates shall have the right and are
hereby authorized to withhold, any applicable withholding taxes in respect of
the Options, their exercise or any payment or transfer under or with respect to
the Options and to take such other action as may be necessary in the opinion of
the Committee to satisfy all obligations for the payment of such withholding
taxes.

 

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Options, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

 

9. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.

 

10. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS OF
LAWS.

 

11. Options Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The Options are subject to the Plan. The terms and provisions of the Plan
as they may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

 

12. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

COOPER-STANDARD HOLDINGS INC. By:  

 

 

Agreed and acknowledged as of the date first above written:

 

Participant: